     Jack Duran Jr.
1    Duran Law Office
     4010 Foothills Blvd.
2    S-103, #98
     Roseville, CA 95747
3    (916) 779-3316 (Office)
     (916) 520-3526 (Fax)
4    duranlawoffice@yahoo.com
5    Attorney For:
6    Grindstone Rancheria et al
7
8
9
10                                UNITED STATES DISTRICT COURT
11                               EASTERN DISTRICT OF CALIFORNIA
12                                      )
                                        )                Case Number: 2-17-cv-02292-JAM-EFB
13                                      )
14                                      )                STIPULATION TO EXTEND
     GRINDSTONE INDIAN RANCHERIA, et al )                DISCOVERY CUT-OFF DATE AND
15                                      )                ORDER
                     Plaintiff          )
16                                      )                F.R.C.P. 16(b)(4)
17                                      )
          vs.                           )
18                                      )
                                        )
19        TERRANCE OLLIFF et al
                                        )
20
                                Defendants.          )
21
                                                     )
22
23          The parties to the above-entitled action hereby jointly request to the extension of the
24   Discovery Cut-Off period pending a good faith attempt to settle the dispute. The parties,
25   Plaintiffs, Grindstone Rancheria et al (collectively “Plaintiffs”) and Defendants, Terrence Olliff
26   et al (collectively “Defendants”), through their respective attorneys of record, hereby jointly
27   stipulate to an extension of the currently scheduled discovery deadlines as set forth below.
28
                                                 Page 1 of 4
     Form updated August 2014
1                                 RECITALS/GROUNDS FOR RELIEF
2                   Pursuant to Rule 16, a party may seek modification of a scheduling order,
3    including modification of a discovery cut-off date, “only for good cause and with a judge’s
4    consent.” Fed. R. Civ. P. 16(b)(4). “Good cause” exists when a scheduling deadline “cannot
5    reasonably be met despite the diligence of the party seeking the extension.” Schaffner v. Crown

6    Equipment Corporation, No. C 09-00284 SBA, 2011 WL 6303408, at *2 (N.D. Cal. Dec. 16,

7    2011) (citing Johnson v. Mammoth Recreations, Inc., 975 F.2d 604, 609 (9 Cir. 1992). A party

8    may establish good the cause by showing (1) that [he or she] was diligent in assisting the court in

9    creating a workable Rule 16 order; (2) that [his or her] noncompliance with a rule 16 deadline

10   occurred or will occur, notwithstanding [his or her] diligent efforts to comply, because of the

11   development of matters which could not have been reasonably foreseen or anticipated at the time

12   of the Rule 16 scheduling conference; and (3) that [he or she] was diligent in seeking amendment

13   of the Rule 16 order, once it became apparent that he or she could not comply with the order.

14   Hood v. Hartford Life & Accident Ins. Co., 567 F.Supp.2d 1221, 1224 (E.D. Cal. 2008) (citation

15   omitted).

16           WHEREAS, the current deadline to complete all non-expert discovery is December 28,

17   2018.

18           WHEREAS, the Parties stipulate to extend the written discovery cut-off deadline

19   because they are making a diligent effort to settle this matter and believe that additional time is

20   needed to remedy a good faith misunderstanding between the parties and adequately and fairly

21   complete the discovery process, specifically with regards to several depositions that could not be

22   scheduled before the discovery cut-off date expired;

23           WHEREAS, the parties originally believed at the time of the Rule 16 scheduling

24   conference that non-expert discovery would be completed by the current discovery cut-off
     deadline and worked together to prepare a comprehensive proposed scheduling report for the
25
     Court’s convenience;
26
             WHEREAS, the parties recently discussed a good faith attempt to settle their dispute
27
     prior to the expiration of the non-expert witness discovery date, which has resulted in
28
                                                 Page 2 of 4
     Form updated August 2014
1    postponement of depositions and other issues and makes compliance with the current discovery
2    cut-off date unlikely;
3             WHEREAS, the current non-expert discovery deadline recently past, putting pressure on
4    the parties, thereby creating a situation that may become more adversarial than otherwise need
5    be;

6             WHEREAS extending the deadline pursuant to this stipulation will allow the parties an

7    opportunity to negotiate informally to complete the discovery process without involvement with

8    the court;

9             WHEREAS, the parties make this request to extend the written discovery cutoff date

10   almost an entire month prior to its arrival, and only after diligent attempts by both parties to

11   avoid such, but ultimately concluding doing so is not feasible;

12            AND WHEREAS, THE PARTIES STIPULATE AND AGREE TO THE

13   FOLLOWING DISCOVERY SCHEDULE MODIFICATION:

14   *        Expert witness disclosure:      3/29/19;

15   *        Supplemental disclosure:        4/12/19;

16   *        Discovery cutoff:               5/31/19;

17   *        Dispositive motion filing:      7/2/19;

18   *        Dispositive motion hearing:     7/30/19 @ 1:30 p.m.;

19   *        Joint pretrial statement due:   8/30/19

20   *        Pretrial conference:            9/6/19 @ 10:00 a.m.

     *        Jury trial:                     10/21/19 @ 9:00 a.m.
21
22            SO STIPULATED.
         Dated: 01/09/19                           /S/Jack Duran, Jr.
23
                                                   Jack Duran, Jr. Counsel for Plaintiff, Grindstone
24                                                 Rancheria

25
26
         Dated: 01/09/19                           /S/David R. Griffith
27                                                 David R. Griffith, Counsel for Defendants, Terrance
                                                   Olliff et al
28
                                                    Page 3 of 4
     Form updated August 2014
1
2                                                ORDER
3
4         The Stipulation of the parties is accepted and the discovery schedule is acceptable to the
5    Court and is so modified.

6    IT IS SO ORDERED.

7
8    Date: 1/9/2019                               /s/ John A. Mendez____________
                                                  Judge of Federal District Court
9                                                 Eastern District of California
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                                Page 4 of 4
     Form updated August 2014
